 

Case 1:20-cv-00859-GBD Document 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IENOWEISS, = :
Plaintiff,
-against- | ORDER
EQUIFAX INFORMATION SERVICES, LLC, : 20 Civ. 859 (GBD)
Defendant. :
oe eee x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that Plaintiff and Defendant Equifax Information
Services, LLC have settled this matter, the Clerk of Court is hereby ORDERED to close the
action against that defendant, without prejudice to restoring the action to this Court’s docket if an
application to restore is made within thirty (30) days.

Dated: April 21, 2020
New York, New York
SO ORDERED.

Dug 6b Dinko

O B. DANIELS
ited States District Judge

 
